Exhibit 99 FOR IMMEDIATE RELEASENEWS August 7, 2007Amex – NGS NATURAL GAS SERVICES GROUP ANNOUNCES A 120% INCREASE IN DILUTED EARNINGS PER SHARE ON A 14% INCREASE IN REVENUE FOR THE THREE MONTHS ENDED JUNE 30, 2007 83% Increase In Net Income For The Six Months Ended June 30, 2007 to $5.3 Million 18% Increase In Total Revenue For The Six Months Ended June 30, 2007 to $34.3 Million MIDLAND, Texas, August 7, 2007– Natural Gas Services Group, Inc. (AMEX:NGS), a leading provider of equipment and services to the natural gasindustry, announces its financial results for the second quarter and six months ended June 30, 2007. (in thousands of dollars, except per share amounts) Three Months Ended June 30, Change Six Months Ended June 30, Change 2006 2007 2006 2007 (unaudited) (unaudited) Revenue $ 15,458 $ 17,624 14 % $ 29,036 $ 34,336 18 % Operating income $ 1,912 $ 4,134 116 % $ 4,965 $ 8,337 68 % Net income $ 1,208 $ 2,646 119 % $ 2,904 $ 5,327 83 % EPS (Basic) $ 0.10 $ 0.22 120 % $ 0.27 $ 0.44 63 % EPS (Diluted) $ 0.10 $ 0.22 120 % $ 0.27 $ 0.44 63 % EBITDA $ 3,711 $ 6,308 70 % $ 8,171 $ 12,580 54 % Weighted avg. shares outstanding: Basic 11,947 12,063 10,812 12,065 Diluted 12,038 12,091 10,882 12,087 Revenue: Total revenue increased from $15.5 million to $17.6 million, or 14%, for the three months ended June 30, 2007, compared to the same period ended June 30, 2006. This increase was the result of a 30% growth in rental revenue and 5% higher sales revenue.Total revenues for the comparable six-month periods increased 18%, or $5.3 million. This increase was the result of 30% higher rental revenue and 12% greater sales revenue. 1 Operating income:Operating income increased from $1.9 million to $4.1 million, or 116%, for the three months ended June 30, 2007, compared to the same period ended June 30, 2006.Operating income increased from $5.0 million to $8.3 million, or 68%, for the six months ended June 30, 2007 compared to the same period ended June 30, 2006.Growth in operating income benefited primarily from the appreciably higher compressor sales gross margins achieved in the comparable quarterly and year-to-date periods. Net Income:Net income for the three months ended June 30, 2007, increased 119% to $2.6 million, as compared to net income of $1.2 million for the same period in 2006. Net income for the first half of 2007 increased 83% to $5.3 million, as compared to net income of $2.9 million for the same period in 2006.The increase for the first six months of 2007 was mainly the result of increased operating income, lower interest expense on bank debt, and a higher interest received on our short-term investments. EBITDA:EBITDA(see discussion of EBITDA at the end of this release) increased 70% to $6.3 million for the second quarter ended June 30, 2007, versus $3.7 million for the same period in 2006, and grew 54% for the comparable half-year periods. Earnings per Share:Earnings per diluted share were $0.22 during the three months ending June 30, 2007 as compared to $0.10 during the same 2006 period, a 120% increase.Comparing the first six months of 2006 versus 2007, our earnings per diluted share grew from $0.27 to $0.44, or 63%. Steve Taylor, President and CEO of Natural Gas Services Group, Inc. said, “We experienced 4-5% rental revenue growth per quarter year-to-date which is in-line with our expectations that the year would be back-end loaded. Simultaneously we were able to gain market share in our rental segment and saw excellent revenue and gross margin strength in our compressor sales business. I am very pleased with our performance this quarter and year-to-date and anticipate higher levels of activity the rest of the year.” The Company has scheduled a conference call Tuesday, August 7, 2007 at 11:00 a.m., Central Daylight Time, to discuss 2007 Second Quarter and Six Months Financial Results. What:Natural Gas Services Group, Inc. 2007 Second Quarter and Six Months Financial Results Conference Call When: Tuesday, August 7, 2007 at 11:00 a.m. CST How:Live via phone by dialing 800-624-7038.Code: Natural Gas Services.Participants to the Conference call should call in at least 5 minutes prior to the start time. Steve Taylor, President and CEO of Natural Gas Services Group, Inc. will be leading the call and discussing second quarter and six months financial results. About Natural Gas Services Group, Inc. (NGS) NGS is a leading provider of small to medium horsepower, wellhead compression equipment to the natural gas industry with a primary focus on the non-conventional gas industry, i.e., coalbed methane, gas shales and tight gas. The Company manufactures, fabricates, rents and maintains natural gas compressors that enhance the production of natural gas wells. The Company also designs and sells custom fabricated natural gas compressors to particular customer specifications and sells flare systems for gas plant and production facilities. NGS is headquartered in Midland, Texas with manufacturing facilities located in Tulsa, Oklahoma, Lewiston, Michigan and Midland, Texas and service facilities located in major gas producing basins in the U.S. For More Information, Contact:Jim Drewitz, Investor Relations 530-669-2466 jim@jdcreativeoptions.com Or visit the Company's website at www.ngsgi.com 2 “EBITDA” reflects net income or loss before interest, taxes, depreciation and amortization.EBITDA is a measure used by analysts and investors as an indicator of operating cash flow since it excludes the impact of movements in working capital items, non-cash charges and financing costs.Therefore, EBITDA gives the investor information as to the cash generated from the operations of a business.However, EBITDA is not a measure of financial performance under accounting principles generally accepted in the United States of America (“GAAP”), and should not be considered a substitute for other financial measures of performance.EBITDA as calculated by NGS may not be comparable to EBITDA as calculated and reported by other companies. The most comparable GAAP measure to EBITDA is net income. The reconciliation of net income to EBITDA and gross margin is as follows: (in thousands of dollars) Three months ended June 30, Six months ended June 30, 2006 2007 2006 2007 Net income $ 1,208 $ 2,646 $ 2,904 $ 5,327 Interest expense 423 298 923 598 Provision for income taxes 709 1,554 1,706 3,128 Depreciation and amortization 1,371 1,810 2,638 3,527 EBITDA $ 3,711 $ 6,308 $ 8,171 $ 12,580 Other operating expenses 1,374 1,262 2,642 2,462 Other expense (income) (428 ) (364 ) (568 ) (716 ) Gross margin $ 4,657 $ 7,206 $ 10,245 $ 14,326 We define gross margin as total revenue less cost of sales (excluding depreciation and amortization expense).Gross margin is included as a supplemental disclosure because it is a primary measure used by our management as it represents the results of revenue and cost of sales (excluding depreciation and amortization expense), which are key components of our operations.Because we use capital assets, depreciation expense is a necessary element of our costs and our ability to generate revenue and selling, general and administrative expense is a necessary cost to support our operations and required corporate activities.Management uses this non-GAAP measure as a supplemental measure to other GAAP results to provide a more complete understanding of our performance.As an indicator of our operating performance, gross margin should not be considered an alternative to, or more meaningful than, net income as determined in accordance with GAAP.Our gross margin may not be comparable to a similarly titled measure of another company because other entities may not calculate gross margin in the same manner. Except for historical information contained herein, the statements in this release are forward-looking and made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements involve known and unknown risks and uncertainties, which may cause NGS’s actual results in future periods to differ materially from forecasted results.Those risks include, among other things, the loss of market share through competition or otherwise; the introduction of competing technologies by other companies; a prolonged, substantial reduction in oil and gas prices which could cause a decline in the demand for NGS’s products and services; and new governmental safety, health and environmental regulations which could require NGS to make significant capital expenditures. The forward-looking statements included in this press release are only made as of the date of this press release, and NGS undertakes no obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances. A discussion of these factors is included in the Company’s Annual Report on Form 10-K/A filed with the Securities and Exchange Commission. 3 NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except for per share amounts) (unaudited) December 31, 2006 June 30, 2007 ASSETS Current Assets: Cash and cash equivalents $ 4,391 $ 2,536 Short-term investments 25,052 24,102 Trade accounts receivable, net of doubtful accounts of $110 8,463 9,458 Inventory, net of allowance for obsolescence of $347 16,943 20,057 Prepaid expenses and other 321 428 Total current assets 55,170 56,581 Rental equipment, net of accumulated depreciation of $11,320 and$13,877, respectively 59,866 65,679 Property and equipment, net of accumulated depreciation of $3,679 and$4,249, respectively 6,714 6,539 Goodwill, net of accumulated amortization $325 10,039 10,039 Intangibles, net of accumulated amortization of $819 and $981,respectively 3,650 3,488 Other assets 113 68 Total assets $ 135,552 $ 142,394 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ 3,442 $ 3,378 Current portion subordinated notes-related parties 1,000 1,000 Accounts payable 2,837 4,953 Accrued liabilities 2,077 2,931 Current portion of tax liability 1,056 1,524 Deferred income 225 689 Total current liabilities 10,637 14,475 Long-term debt, less current portion 12,950 11,261 Subordinated notes-related parties, less current portion 1,000 — Deferred income tax payable 9,764 9,806 Total liabilities 34,351 35,542 Stockholders Equity: Common stock, 30,000 shares authorized, par value $0.01; 12,046 and12,072 shares issued and outstanding, respectively 120 121 Additional paid-in capital 82,560 82,883 Retained earnings 18,521 23,848 Total stockholders’ equity 101,201 106,852 Total liabilities and stockholders’ equity $ 135,552 $ 142,394 4 NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED INCOME STATEMENTS (in thousands, except earnings per share) (unaudited) Threemonths ended June 30, Six months ended June 30, 2006 2007 2006 2007 Revenue: Sales, net $ 9,636 $ 10,159 $ 17,629 $ 19,665 Service and maintenance income 262 243 540 509 Rental income 5,560 7,222 10,867 14,162 Total revenue 15,458 17,624 29,036 34,336 Operating costs and expenses: Cost of sales, exclusive of depreciation stated separately below 8,402 7,292 14,121 13,962 Cost of service and maintenance, exclusive of depreciation stated separately below 206 137 397 324 Cost of rentals, exclusive of depreciation stated separately below 2,193 2,989 4,273 5,724 Selling expense 325 220 627 398 General and administrative expense 1,049 1,042 2,015 2,064 Depreciation and amortization 1,371 1,810 2,638 3,527 Total operating costs and expenses 13,546 13,490 24,071 25,999 Operating income 1,912 4,134 4,965 8,337 Other income (expense): Interest expense (423 ) (298 ) (923 ) (598 ) Other income 428 364 568 716 Total other income (expense) 5 66 (355 ) 118 Income before provision for income taxes 1,917 4,200 4,610 8,455 Provision for income taxes 709 1,554 1,706 3,128 Net income 1,208 2,646 2,904 5,327 Earnings per share: Basic $ 0.10 $ 0.22 $ 0.27 $ 0.44 Diluted $ 0.10 $ 0.22 $ 0.27 $ 0.44 Weighted average shares outstanding: Basic 11,947 12,063 10,812 12,065 Diluted 12,038 12,091 10,882 12,087 5 NATURAL GAS SERVICES GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of dollars) (unaudited) Six Months Ended June 30, 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 2,904 $ 5,327 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 2,638 3,527 Deferred taxes 1,048 42 Employee stock options expensed 146 194 Gain on sale of property and equipment — (9 ) Changes in current assets and liabilities: Trade and other receivables (55 ) (995 ) Inventory and work in progress (2,860 ) (3,114 ) Prepaid expenses and other 175 (107 ) Accounts payable and accrued liabilities 1,830 2,970 Current tax liability — 468 Deferred income (103 ) 464 Other 5 4 NET CASH PROVIDED BY OPERATING ACTIVITIES 5,728 8,771 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (13,477 ) (9,011 ) Purchase of short-term investments (38,988 ) (2,050 ) Redemption of short-term investments 5,700 3,000 Proceeds from sale of assets — 34 NET CASH USED IN INVESTING ACTIVITIES (46,765 ) (8,027 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from line of credit 838 — Repayments of long-term debt (7,732 ) (2,753 ) Repayments of line of credit (1,081 ) — Proceeds from exercise of stock options and warrants 97 154 Proceeds from sale of stock, net of transaction costs 47,163 — NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 39,285 (2,599 ) NET CHANGE IN CASH (1,752 ) (1,855 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 3,271 4,391 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 1,519 $ 2,536 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $ 879 $ 496 Income taxes paid $ 658 $ 2,683 6
